Title: From George Washington to William Carmichael, 19 December 1785
From: Washington, George
To: Carmichael, William



sir,
Mount Vernon 19th Decr 1785.

One of the Jacks with which his Catholic Majesty was pleased to present me, has arrived safe; & the enclos’d to his Minister is a testimony of my gratitude for this singular mark of his royal notice—I pray you Sir, to do me the honor of presenting it. I hesitated a while, whether to express my sense of this obligation at first, or second hand; but considering the value of it, I determined on the former—& at the same time that I would enclose you a copy of what I had written.
The Spaniard, Seignior Pedro Tellez who accompanied the Jack which arrived safe, has expressed a wish to obtain a line of approbation from me; by means of which he thinks he could

obtain some low office in the King’s Customs: but it was a liberty I could not take, further than to express in the Certificate I have given him, my sense of his care of the animal which was entrusted to him. But if a word my good Sir, could occasionally drop from you to this effect, it might do an essential service to the poor fellow, (who it seems has a wife & children) & would be considered as an additional favor conferred on, Sir Yrs &c.

G: Washington

